DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1 – 4 are pending for examination.  Claims 1 is amended.  Claims 18 – 22 are added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 18 – 19, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song et al., (US PUB 2005/0114870 hereinafter Song) in view of Holcomb (US PUB 2002/0184184), and further in view of Kano (US PUB 2008/0244172 hereinafter Kano).
Song and Holcomb references were cited in previous office action.
 
As to claim 1, Song teaches a method comprising:
Obtaining (“…downloads…” para. 0077), by a runtime engine (“the launcher …” para. 0077) implemented by at least one computing device, a data structure (“…initializing data…” para. 0077); and
configuring, by the runtime engine, a virtual runtime environment (“a secured run-time environment” para.0027) by using first information to configure a virtual filesystem (“Further in step 164, the launcher mounts the downloaded data for mounting privatized virtual file system” para. 0077) of the virtual runtime environment at startup of a virtual application (“…During the initialization of secured application software” para. 0077) and using second information to configure a virtual registry (“ privatized virtual registry system” para. 0077) of the virtual runtime environment at the startup of the virtual application (“…During the initiation of secured application…” para. 0077).
While Song teaches downloaded data structure used to initialize virtual file system as cited above (para. 0077).  Song does not explicitly teach details of data structure comprising a plurality of simple objects and a plurality of complex object, each of the plurality of simple object comprising a content type indicator, and one or more simple data types.
Holcomb teaches comprising a plurality of simple objects (“…files…” para. 0008) and a plurality of complex object, each of the plurality of simple object comprising a content type indicator (“…file labeling used in FIG. 1 …” para. 0019), a size indicator (“…size of files, are predetermined in the VFS 10…” para. 0027), and one or more simple data types (“…data blocks …” para. 0017); and 
Each of the plurality of complex objects (“… directories …” para. 0008 and figure 1) comprising a content type indicator (“The significance of the directory and file labeling used in FIG. 1 …” para. 0019) size indicator (“…Each directory entry contains different fields which identify (at a minimum) the name, the starting block number, the attributes of the entry (in particular, whether it represents a child directory or a file), and the size of each file or child directory” para. 0025) and (“…Once this actual file size in bytes is known, at 112 the lowest-level directory is bound to an unused (or least recently used) predetermined file having a maximum file size which is greater than or equal to the amount of data, and the method continues at 114. Typically the smallest predetermined file of sufficient size to contain the data will be bound to the particular lowest-level directory….” Para. 0034 and 0043), and one or more child objects, each of the child objects being one of the plurality of simple objects, one of the plurality of complex objects, a collection of one or more of the plurality of simple objects, or a collection of one or more of the plurality of complex objects (fig. 1 shows 1st-level comprises 2nd-level directories, and para. 0019); 
the plurality of complex objects comprising at least one layer object comprising a first child object and a second child object (figure 1 shows 1st level directories which are complex objects comprises 2nd level directory with or more child, and para. 0019), the first child object being a first collection of one or more of the plurality of complex objects (“…2nd-level directory D1124 contains four 3rd-level directories, which are denoted D45 through D48…” para. 0019), the second child object being a second collection of one or more of the plurality of complex objects (“…The number of subdirectories contained below a higher-level directory is referred to as the "fanout"; the exemplary directory structure uses a fanout of four at all levels, but for clarity only one set of four subdirectories is illustrated in FIG. 1” second of four is second child, para. 0019), and stored by the second collection and stored by the first collection (para. 0019). 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the invention was made to modify Song by applying the teachings of Holcomb because Holcomb’s data structure with complex and simple data objects used to initialize virtual file system and virtual registry for initializing virtual application (figure 1 and para. 0019).  Song would apply downloaded data structure to be Holcomb’s data structure to initialize virtual application (Song, para. 0077).
Song and Holcomb do not but Kano teaches
the size indicator identifying a first location in memory that corresponds to an end of the simple object (“…the virtual volume manager reads the data on the segment specified by segment number 125 from the LBA which is specified by read_pointer to the end of a segment which is specified by start LBA 123 plus segment size 124…” para. 0064, 0122 – 0123, and 0201).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the invention was made to modify Song and Holcomb by applying the teachings of Kano because Kano would teach a generic size indicator and read data on logical block address (LBA) based on size of data segment 

As to claim 3, Song modified by Holcomb and Kano teaches the method of claim 1, Song teaches using, by the runtime engine, third information (“downloaded data” para. 0077) and configure a directory in the virtual filesystem (“directory” para. 0030 - 0031).
Song and Kano do not but Holcomb teaches wherein at least a portion of the one or more of the plurality of complex objects of the first collection each comprise: a third collection of one or more of the plurality of complex objects (“…exemplary directory structure uses a fanout of four at all levels, but for clarity only one set of four subdirectories is illustrated in FIG. 1” para. 0019) and (element D11 of figure 1) and a fourth collection of one or more of the plurality of simple objects, each of the simple objects of the fourth collection stores fourth information corresponding to a file in the virtual filesystem (“…Files are located within directories…” figure 1 and para. 0018) and (element D11 of figure 1), and the method further comprises: 
stored by each of the complex objects of the third collection (element D11 of figure 1 and para. 0019). 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the invention was made to modify Song and Kano by applying the teachings of Holcomb because Holcomb’s data structure with 

As to claim 18, Song modified by Holcomb and Kano teaches the method of claim 1, Song and Holcomb do not but Kano teaches wherein the size indicator of each of the plurality of complex objects identifies a second location in the memory that corresponds to an end of the complex object  (“…the virtual volume manager reads the data on the segment specified by segment number 125 from the LBA which is specified by read_pointer to the end of a segment which is specified by start LBA 123 plus segment size 124…” para. 0064, 0122 – 0123, and 0201).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the invention was made to modify Song and Holcomb by applying the teachings of Kano because Kano would read data on logical block address (LBA) based on size of data segment and to update read pointer to read corresponding address (para. 0122 - 0123).
 
 As to claim 19, Song teaches a method comprising: 
Obtaining (“…downloads…” para. 0077), by a runtime engine (“the launcher …” para. 0077) implemented by at least one computing device, a data structure (“…initializing data…” para. 0077); and
configuring, by the runtime engine, a virtual runtime environment (“a secured run-time environment” para.0027) by using first information to configure a virtual filesystem (“Further in step 164, the launcher mounts the downloaded data for mounting privatized virtual file system” para. 0077) of the virtual runtime environment at startup of a virtual application (“…During the initialization of secured application software” para. 0077) and using second information to configure a virtual registry (“ privatized virtual registry system” para. 0077) of the virtual runtime environment at the startup of the virtual application (“…During the initiation of secured application…” para. 0077).
While Song teaches downloaded data structure used to initialize virtual file system as cited above (para. 0077).  Song does not explicitly teach details of data structure comprising a plurality of simple objects and a plurality of complex object, each of the plurality of simple object comprising a content type indicator, and one or more simple data types.
Holcomb teaches comprising a plurality of simple objects (“…files…” para. 0008) and a plurality of complex object, each of the plurality of simple object comprising a content type indicator (“…file labeling used in FIG. 1 …” para. 0019), a size indicator (“…size of files, are predetermined in the VFS 10…” para. 0027), and one or more simple data types (“…data blocks …” para. 0017); and 
Each of the plurality of complex objects (“… directories …” para. 0008 and figure 1) comprising a content type indicator (“The significance of the directory and file labeling used in FIG. 1 …” para. 0019) size indicator (“…Each directory entry contains different fields which identify (at a minimum) the name, the starting block , and one or more child objects, each of the child objects being one of the plurality of simple objects, one of the plurality of complex objects, a collection of one or more of the plurality of simple objects, or a collection of one or more of the plurality of complex objects (fig. 1 shows 1st-level comprises 2nd-level directories, and para. 0019); 
the plurality of complex objects comprising at least one layer object comprising a first child object and a second child object (figure 1 shows 1st level directories which are complex objects comprises 2nd level directory with or more child, and para. 0019), the first child object being a first collection of one or more of the plurality of complex objects (“…2nd-level directory D1124 contains four 3rd-level directories, which are denoted D45 through D48…” para. 0019), the second child object being a second collection of one or more of the plurality of complex objects (“…The number of subdirectories contained below a higher-level directory is referred to as the "fanout"; the exemplary directory structure uses a fanout of four at all levels, but for clarity only one set of four subdirectories is illustrated in FIG. 1” second of four is second child, para. 0019), and stored by the second collection and stored by the first collection (para. 0019). 

Song and Holcomb do not but Kano teaches 
the size indicator identifying a first location in memory that corresponds to an end of the complex object (“…the virtual volume manager reads the data on the segment specified by segment number 125 from the LBA which is specified by read_pointer to the end of a segment which is specified by start LBA 123 plus segment size 124…” para. 0064, 0122 – 0123, and 0201).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the invention was made to modify Song and Holcomb by applying the teachings of Kano because Kano would read data on logical block address (LBA) based on size of data segment and to update read pointer to read corresponding address (para. 0122 - 0123).  Song would apply a generic size indicator to identify a first location and last location of any object data including complex object.

As to claim 21, see rejection for claim 3 above.  


Claims 2 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song in view of Holcomb and Kano, as applied to claim 1, and further in view of Calder et al., (US PUB 2002/0065776 hereinafter Calder).
Calder reference was cited in previous office action.

As to claim 2, Song modified by Holcomb and Kano teaches the method of claim 1, Song and Kano do not but Holcomb teaches wherein the at least one layer object further comprises a third childSeattle 4849-6140-0981v.1 0081 779-005US 2 3object comprising a third collection of one or more of the plurality of simple objects (figure 1 shows 3rd level subdirectories and para. 0019), each of the simple objects of the third collection storing a first value of a first environmental variable (“…data blocks …” para. 0017),
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the invention was made to modify Song and Kano by applying the teachings of Holcomb because Holcomb’s data structure with complex and simple data objects used to initialize virtual file system and virtual registry for initializing virtual application (figure 1 and para. 0019).
 	Song, Holcomb and Kano do not but Calder teaches and the method further comprises: 
setting a second value of a second environmental variable in the virtual runtime environment equal to the first value of the first environmental variable stored by the simple object (“…the set value function routine 3530 sets the data and type of a specified value under a registry key…” para. 0220).


As to claim 20, see rejection for claim 2 above.  


Claims 4 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song in view of Holcomb and Kano, as applied to claim 1, and further in view of Melski et al., (US PUB 2010/0262948 hereinafter Melski). 
Melski reference was cited in previous office action.

As to claim 4, Song modified by Holcomb and Kano teaches the method of claim 1, 
Song teaches using, by the runtime engine, third information (“downloaded data”, para. 0077) configure the virtual registry; and using, by the runtime engine, fourth information (“downloaded data”, para. 0077) [stored by each of the simple objects of the fourth collection to [set a key value] in the virtual registry (“privatized virtual registry system” para. 0077).
Song and Kano does not but Holcomb teaches wherein each of the one or more of the plurality of complex objects of the second collection comprise a third collection of one or more of the plurality of complex objects (element D45 of figure 1 and para. 0019) and a fourth collection of one or more of the plurality of simple objects (element F85 of figure 1 and para. 0019), stored by each of the complex objects of theSeattle 4849-6140-0981v.1 0081 779-005US 2 4third collection (element D11 of figure 1 and para. 0019); and stored by each of the simple objects of the fourth collection (element D11 of figure 1 and para. 0019).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the invention was made to modify Song and Kano by applying the teachings of Holcomb because Holcomb’s data structure with complex and simple data objects used to initialize virtual file system and virtual registry for initializing virtual application (figure 1 and para. 0019).
Song, Holcomb and Kano do not but Melski teaches corresponding to a key value in the virtual registry (“…By way of example, upon receiving a registry operation for a key/value that belongs to the virtual registry 514…” Para. 0072).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Song, Holcomb and Kano by the teachings of Melski because Melski would provide virtual registry to store all key value entries to be used upon starting application (para. 0084 and 0138).

As to claim 22, see rejection for claim 4 above.  


Response to Arguments
Response to Arguments (page 9 – 10 of remark)
Applicant argued that 
“…A mere statement that it might be possible to create something is not motivation for creating that thing. For example, even if it is possible to use "Holcomb's data structure to initialize virtual application," which Applicant does not concede, that is not a rationale for combining Holcomb's teachings with Song's teachings to arrive at the hypothetical combination …” (pages 9 - 10 of remark). 
In response,
While Song teaches downloaded data structure used to initialize virtual file system as cited above (para. 0077).  Song does not explicitly teach details of data structure comprising a plurality of simple objects and a plurality of complex object, each of the plurality of simple object comprising a content type indicator, and one or more simple data types….as claimed in claim 1.  Holcomb teaches a generic data structure comprising simple objects and complex objects as claimed in claim 1.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the invention was made to modify Song by applying the teachings of Holcomb because Holcomb’s data structure with complex and simple data objects used to initialize virtual file system and virtual registry for initializing virtual application (figure 1 and para. 0019).  Song would apply downloaded data structure to be Holcomb’s data structure to initialize virtual application (Song, para. 0077).

Rejection of Claims 1 and 3 under 35 U.S.C. - 103(a)
Applicant’s arguments, with respect to the rejection(s) of claims 1 and 3 under USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Song, Holcomb, Kano, Calder, and Melski.

Applicant argued that “…As shown above, neither of these paragraphs disclose a predetermined file size. Further, on page 4, the Office Action acknowledges that Song et al. does not teach a size indicator but Holcomb does and cites paragraph 23 as disclosing "... size of files, are predetermined in the VFS 10 ...." Therefore, Applicant believes the Office Action intended to cite paragraphs 23 and 27 of Holcomb instead. 
Even if Holcomb does disclose the size of the files are predetermined, that is not the same as each of a plurality of simple objects including a size indicator.  Nevertheless, in the interest of advancing prosecution, claim 1 has been amended to recite "the size indicator of each of the plurality of simple objects identifying a firstle4847-4599-3673v.1 0081 779-005US2 11 
location in memory that corresponds to an end of the simple object." Thus, to the extent Holcomb discloses that the sizes of files are predetermined in the VFS 10 such teachings fail to teach or suggest a size indicator that identifies a first location in memory that corresponds to an end of the simple object. Withdrawal of this ground for rejection is respectfully requested” (pages 10 – 12 first para. of remark).
In response,
When data label shows a size of files, it is clearly size indicator (para. 0019 and 0027).  Amended claimed limitation is taught by Kano.   Claim 1 now is rejected over Song, Holcomb, and Kano.

Rejection of Claim 2 under 35 U.S.C. § 103(a) (Page 11 of remark)
Applicant’s arguments, with respect to the rejection of claim 2 under USC 103(a) have been fully considered but are not persuasive.  
Applicant argued that 
“Claim 2 stands rejected under 35 U.S.C. § 103(a) as being unpatentable over Song et al., in view of Holcomb, and further in view of U.S. Patent Publication No. 2002/0065776, filed by Calder et al. 
Claim 2 depends from claim 1 and is allowable over Song et al. and Holcomb for at least the same reasons (discussed above) that claim 1 is allowable over these references. Even if the assertions in the Office Action with respect to Calder et al. are correct, which Applicant does not concede, they do not cure the deficiencies of Song et al. and Holcomb. Withdrawal of this ground for rejection is respectfully requested (page 12 of remark).
In response,
Examiner refers to response for independent claim 1 above.  Claim 2 now is rejected over Song, Holcomb, Kano, and Calder.

Rejection of Claim 4 under 35 U.S.C. § 103(a) (Page 12 of remark)
Applicant’s arguments, with respect to the rejection of claim 4 under 103(a) have been fully considered and are persuasive.  
“Claim 4 depends from claim 1 and is allowable over Song et al. and Holcomb for at least the same reasons (discussed above) that claim 1 is allowable over these 
In response,
Examiner refers to response for independent claim 1 above.   Claim 4 now is rejected over Song, Holcomb, Kano, and Melski.

New Claims 
New claim 18 depends from independent claim 1 and is allowable over the cited references for at the reasons discussed above. 
New claims 19-22 recite a size indicator of each of a plurality of complex objects identifying a location in memory that corresponds to an end of the complex object. As Seattle4847-4599-3673v.1 0081 779-005US2 12 
explained above, the cited references fail to teach or suggest these claim elements. For at least these reasons, claims 18-22 are believed to be allowable. 
In response,
New claim 18 is taught by Song, Holcomb, Kano, and Melski.
New claim 19 – 22 are taught by Song, Holcomb, Kano, and Melski.



Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant disclosure.

Winter, (US PAT 7,155,448), discloses a method for recording data and recovering recorded data, wherein file system information to be stored to comprise start and end address (title, abstract, and figures 1 – 4). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763.  The examiner can normally be reached on 9:5-30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        
/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194